Exhibit 10.1

Cascade Corporation

Executive Incentive Plan

Fiscal Year 2010

Overview

The key plan objective for fiscal 2010 is to protect shareholder value. We
believe the measure with the greatest impact on protecting shareholder value is
free cash flow (FCF). As a result, this plan focuses on free cash flow as the
primary milestone metric. Adjusted income before taxes (AIBT) is included as a
second milestone metric.

Key Plan Features

 

  •  

Initial threshold requires participants to meet “double milestones” of adjusted
income before tax (AIBT) and free cash flow (FCF).

  •  

Incentive payments are based on actual free cash flow achieved during the year.

  •  

Minimum and Target FCF milestone are 15% and 25% higher, respectively, than
company’s historic FCF high.

  •  

Board has discretion to adjust if economic/business conditions warrant.

Plan Metrics and Guidelines

FCF and AIBT or executive incentive calculations will be determined as follows:

 

  •  

Free Cash Flow (FCF)

  o Basis for calculation will be cash flow from operations (per audited
financial statements) minus maintenance capital expenditures.

  o Cash expenses (tax adjusted) related to the European restructuring plan will
be added back.

 

  •  

Adjusted Income Before Tax (AIBT)

  o Calculation of threshold AIBT will be based on consolidated income before
taxes (per audited financial statements) (IBT).

  o Executive incentive expenses and stock-based compensation expense included
in IBT will be added back.

  o Significant non-recurring income and/or expenses may be included or excluded
at the Compensation Committee’s discretion.

  o AIBT will be adjusted to eliminate costs directly related to the European
Restructuring Plan.



--------------------------------------------------------------------------------

Award Opportunity

A minimum of $22.0 million AIBT and $46.0 million FCF must be achieved for
executives to receive any cash incentive. From $46.0 million to $50.0 million of
FCF each executive will receive a prorata percentage of their salary in
incentive as set forth in the Executive Incentive Payout Schedule – Fiscal Year
2010 table below. From $50.0 million to $54.0 million of FCF each executive will
receive an increased prorata percentage of their salary in incentive. Above
$54.0 million FCF each executive will receive a predetermined percentage of the
total FCF as set forth in the Fiscal 2010 Incentive Schedule up to established
maximums.

Executive Incentive Payout Schedule - Fiscal Year 2010

 

Milestones

   Minimum   Target   Superior

Adjusted Income Before Taxes (AIBT)

   $ 22,000,000    

Free Cash Flow (FCF)

   $ 46,000,000   $ 50,000,000   $ 54,000,000      Payout as % of Salary     
Minimum   Target   Superior

President and Chief Executive Officer

     20%     35%     65%

Senior Vice President and Chief Operating Officer

     17%     29%     55%

Chief Financial Officer

     14%     23%     44%

Vice President Human Resources

     14%     23%     44%

Vice President Corporate Manufacturing

     14%     23%     44%

Vice President Engineering & Marketing

     14%     23%     44%

Vice President North America

     14%     23%     44%

Vice President Europe

     14%     23%     44%

Vice President Asia Pacific

     14%     23%     44%